Order
PER CURIAM.
Appellant Beth Parker (“Parker”) appeals from a decision by the Missouri Labor and Industrial Relations Commission (“Commission”) denying unemployment compensation from the Department of Transportation (“Employer”). In her sole point on appeal, Parker argues that the Commission erred in finding that Parker voluntarily left her employment without good cause because the evidence established she did not receive requested safety equipment or necessary safety training, she was treated unfairly compared to male employees and she developed a stress-related medical condition because of her employment.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).